DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed 09/14/2020 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered.  The English abstract submitted contains only a general introduction to the “Combination of Traditional Chinese and Western Medicine for Skin Cancer”.  None of the separate sections in pages 166-188, which appear to relate to different substances, have been provided with a concise explanation of their relevance.

Specification
The disclosure is objected to because of the following informalities: “2yrtec” appears in the descriptions of patients in Examples 2, 3, 5, and 6.  It is unclear what this is.
Appropriate correction is required.

The use of the term “Roaccutane”, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for treating cutaneous T cell lymphomas by administering isotretinoin in conjunction with an aqueous extract of a mixture comprising 2.5 parts by weight Ephedrae herba, 4 parts by weight Armeniacae semen amarum, 10 parts by weight Coicis semen, 5 parts by weight Glycyrrhiza uralensis, 8 parts by weight Gleditsiae spina, and Liquidambaris fructus, does not reasonably provide enablement for treating any other forms of T cell lymphoma using any extract of a mixture of Ephedrae herba, semen amarum, Coicis semen, Glycyrrhiza uralensis, Gleditsiae spina, and Liquidambaris fructus. 
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to practice the invention commensurate in scope with these claims.  
In re Wands, 858 F.2d 731, 736-40, 8 USPQ2d 1400, 1403-07 (Fed. Cir. 1988), set forth eight factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is "undue." (MPEP § 2164.01)
a. 	The breadth of the claim: The rejected claims are drawn to methods of treating T cell lymphoma by administering a Chinese medicine composition that is an extract of a first mixture comprising Ephedrae herba, Armeniacae semen amarum, Coicis semen, Glycyrrhiza uralensis, Gleditsiae spina, and Liquidambaris fructus.  T cell lymphomas include T-lymphoblastic lymphoma/leukemia, cutaneous T-cell lymphoma, angioimmunoblastic T-cell lymphoma, among others.  The present claims are not limited to any specific type of T-cell lymphoma.
b.	Nature of the invention: The nature of the invention is methods of treating T-cell lymphoma via administration of an extract of six herbal medicine.
c.	The state of the prior art:  Kim (Kim, Y.-S., et al.,   Herb medications on angiocentric T -cell lymphoma with intra-abdominal metastasis, a case report, J. Kor. Oriental Oncology, vol.10 No.1, 2005) reports treating a case of angiocentric T-cell lymphoma by administering Bohyunsoamtang-A,B (title; abstract), comprising Glycyrrhiza uralensis among others (Table 1).  The patient was not undergoing chemotherapy while taking the herbal medicine (abstract).
d.	Level of one of ordinary skill in the art:  the level of ordinary skill is high as trained physicians would practice treating patients of T-cell lymphoma.
e.	Level of predictability in the art: the level of predictability in treating T-cell lymphoma is low due to different types of the disease and their manifestation. 
f.	Amount of direction provided by the inventor:  Applicant does not appear to disclose guidance or methods of how to specifically treat the different types of T-cell lymphoma other than that/those with cutaneous symptoms, i.e., skin peeling, itchiness, and “the tumor” of which no further detail is given.
g.	Existence of working examples:  The disclosure is limited to patients of T-cell lymphoma exhibiting cutaneous symptoms, and “the tumor” of unexplained nature, who takes isotretinoin, some with Methoxsalen.  The patients took the composition of Preparation Examples 1 through 6, all of which contained the composition of Preparation Example 1, containing an aqueous extract of Ephedrae herba, semen amarum, Coicis semen, Glycyrrhiza uralensis, Gleditsiae spina, and Liquidambaris fructus in a specific relative concentration.
h. 	Quantity or experimentation needed to make or use the invention based on the content of the disclosure: considering the state of the art as discussed above, the unpredictability of treating the various types of T-cell lymphoma and the number of herbal ingredients, and the lack of guidance provided in the specification, the person of ordinary skill would have to engage in significant amount experimentation and ingenuity to practice the invention commensurate in the scope of the claims.
In conclusion, the specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to use the invention commensurate in scope with claims 1-18.
Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to H. PARK whose telephone number is (571)270-5258.  The examiner can normally be reached on weekdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert A Wax can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/H. SARAH PARK/
Primary Examiner, Art Unit 1615